
	

113 HRES 308 IH: Expressing support to end the 39-year-old division of the Republic of Cyprus.
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 308
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Ms. Ros-Lehtinen (for
			 herself, Mr. Deutch,
			 Mr. Bilirakis, and
			 Mr. Sarbanes) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing support to end the 39-year-old
		  division of the Republic of Cyprus.
	
	
		Whereas the House of Representatives supports the
			 reunification of the Republic of Cyprus and acknowledges steps taken that hold
			 the promise of ending the 39-year-old division of the Republic of
			 Cyprus;
		Whereas in February 2013, the Republic of Cyprus elected
			 President Nicos Anastasiades;
		Whereas the newly elected President of Cyprus has
			 expressed his commitment to resume United Nations-sponsored discussions to
			 reach a just and viable settlement based on a bi-zonal, bi-communal federation
			 in accordance with relevant United Nations Security Council resolutions;
		Whereas Secretary of State John Kerry and Cypriot Foreign
			 Minister Ioannis Kasoulides met in Washington, DC, in May 2013 and discussed a
			 variety of issues, included initiatives involving several confidence-building
			 proposals;
		Whereas the United States recognizes the discovery of
			 significant offshore gas reserves in the Exclusive Economic Zone of the
			 Republic of Cyprus;
		Whereas the United States supports the sovereign rights of
			 the Republic of Cyprus and Israel to explore and process energy reserves in
			 accordance with international law;
		Whereas this discovery could potentially provide greater
			 energy security for Europe and Israel as well as act as a stabilizing and
			 unifying factor in the Eastern Mediterranean;
		Whereas the United States fully supports strengthening the
			 cooperation efforts between the Republic of Cyprus and the democratic Jewish
			 State of Israel; and
		Whereas the House of Representatives commends the Cypriot
			 Government for initiating procedures toward establishing membership in NATO’s
			 Partnership for Peace (PfP) program: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)will continue to
			 support the security and stability of this volatile and strategically important
			 region of the world through collaborative efforts with our ally the Republic of
			 Cyprus;
			(2)fully supports the
			 resumption of discussions to find a just and viable settlement based on a
			 bi-zonal, bi-communal federation and end the 39-year division of the island;
			 and
			(3)supports the
			 important partnership between the Republic of Cyprus and Israel.
			
